Title: To John Adams from François Adriaan Van der Kemp, 1 February 1801
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Olden barneveld 1 Febr. 1801.

Once more I Shall enjoÿ the Sensation in addressing you as the President of the U.S. but your leaving the chair will not bereave you of a more exalted title, that of being the Father and Benefactor of your Countrÿ. To your indefatigable cares America owes her continuallÿ increasing prosperity—to you we owe—that our peace had been undisturbed—our independencÿ consolidated—and our Friendship ardently wooed by the most powerful rival nations. In your dignified retirement—where flattery and Slander will be excluded you will receive the deserved applauses of a grateful Countrÿ—you will be encircled with your friends, enjoying the blessings, which you bestowed on others—while a thronging multitude follows your Steps with joÿful acclamations
Though bereaved of your parental tuition—they will be favour’d with your lessons—be priviledged with a present example, after which they may model themselves.
You obtained that Singular Satisfaction, which Seldom was the Share of great men, that in your native State—in New-England in Vermont your continuation in the Presidencÿ was unanimously wished, and that not one—with your merits acquainted, had betray’d the cause of his Countrÿ—This endears Pinckney to your admirers. May you Successor’s administration be as wise, firm and happÿ—equally respected at both Sides of the Atlantic—then your utmost wishes will be accomplished.
Condescend Sir! to continue towards me the favour of your correspondence with which I was honoured Since So many years, and I Shall value it as a peculiar blessing, to have enjoy’d your confidence and esteem—all that time—uninterrupted.
I recommend me to the communication of particularities—relative to Our historÿ—and government—much So in regard to its weak Sides and the ways to Strenghten them—in regard to man and their Characters—but more so—in all—what may have had any—even the most distant relation to yourself—So that our Latest posterity may Strive with their Ancestors for the prize in the celebration of your virtues.
Permit me—So highly flushed by your esteem and well wishes to assure you, that I am with the Sincerest Sentiment, of the highest respect and consideration /  Sir! / Your most obed—humble Sert.
Fr. Adr. vanderkemp.